Title: To George Washington from Henry Bouquet, 27 July 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Camp near Reas Town 27th July 1758

I received the favour of your Letters of the 24th & 25th Inst. with the inclosed Papers.
The Maryland Troops at Cumberland have received the General’s orders to march to Reas Town, and the Garrison at Fort Frederic is to join them here by Loudoun in Pensilvania where they are to receive Tents.
I Shall Supply the 200 actually wth you on their arrival here; Therefore Please to Send them as Soon as you can bring them together: I thought that one Part of them Should garrison Fort Cumberland, but Since they have orders to the Contrary; they must follow them.
I have received about 100 Tents to compleat your Troops, the marylanders, and Pensilvanians, which is by far not Sufficient: I expect Soon another Supply: I Shall compleat your Six Companis here wth the two of Col. Byrds: Be So good as to let me Know the number you Will want absolutely to compleat the four Compas. wth you, and the 8 of Col. Byrd; Lt Col. Mercer tells me that the Second Regt will want about 12 Tents in all.
Soldiers Tents for officers have not been provided, and if they can not get them made, I am afraid we Shall be in want.
I have no directions about your Waggons, but if you receive no orders to the Contrary from the Genel or Sir John &ca they are to be Sent back immediatly for another Convoy; and ordered to make all possible dispatch.
The case of Mr Dow had been misrepresented (as usual) your Regulations for that material Branch are very just.
I come now to the most important article the determination of a Road: nothing can be greater than your generous dispositions for the Service, and the candid Exposition of your Sentiments; I See wth the utmost Satisfaction that you are above all the Influences of Prejudices and ready to go heartily where Reason and Judgment Shall direct. I wish Sincerely that we

might all center in one and the Same opinion; Therefore I desire to have an Interview with you at the houses built half Way betwixt our Camps: I will communicate to you all the Intelligences I was able to collect, and weighing impartially the advantages and disadvantages of Each Communication, We Shall I hope be able between you and I, to determine what is most eligible: and Save to the General trouble and loss of time in inquiring upon the Same Subject. I hear that he was Still at Carlisle on Sunday, a little Indisposed, as he takes an Escort of Col. Montgomery’s Regt he can not well be here before sunday next: Therefore if we meet Saturday 29th Inst. we have time enough—Col. Byrd may give in your Short abscence the necessary Directions for the Convoy and Waggons &ca.
In the mean time Please to order back your Partys advanced upon Braddocks Road, to prevent any accident as that Road can be opened as fast as we can march if we make use of it.
It was a great Neglegt in the Quarter Master General not to have given directions in time, to make magazins of Hay at Cumberland, having Such facility, and So many Hands to employ. That omission is Sufficient to ruin the Expedition, as I hear that grass is very Scarce in Several Places upon the Road, and we Shall be unable to Support the horses in the Several transports, as we can not carry the whole at once, but proceed by Deposits. besides the continual Supply, when arrived upon the Ohio. This Consideration Seems to me of great Importance, and a Strong argument for two Communications, but that I defer to Saturday. I am most Sincerely Dear Sir Your most obedt hble Servt

Henry Bouquet

